


Exhibit  10.22
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (this “Agreement”) is made this 2ND day of
DECEMBER, 2013 (the “Effective Date”), by and between MOLYCORP MINERALS CANADA
ULC, a British Columbia, Canada unlimited liability corporation (the “Employer”)
and Geoffrey R. Bedford (the “Executive”). The Employer and the Executive are
referred to below individually as a “Party” and collectively as the “Parties.”
WITNESSETH:
WHEREAS, the Executive has been employed by the Employer or a predecessor or an
affiliate of the Employer since July 1999 (the “Start Date”) and the Employee
agrees to continue to be employed by the Employer upon and subject to the terms
herein provided; and
WHEREAS, the Employer agrees to continue to employ the Executive upon and
subject to the terms herein provided.
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements contained herein, the legal sufficiency of which is
acknowledged by the Parties, and intending to be legally bound, the Parties
agree as follows:
1.Employment. The Employer shall continue to employ the Executive, and the
Executive accepts continued employment with the Employer, upon the terms and
conditions set forth in this Agreement for the Employment Period (as defined in
Section 4 of this Agreement), and the Employer agrees to recognize the
Employee’s past service with the Employer since the Start Date as provided in
this Agreement.
2.    Office and Duties. The Executive is serving as, and has the title of,
President and Chief Executive Officer (“CEO”) of Molycorp, Inc., a Delaware
corporation (“Molycorp”) and reports to, and is subject to the power and
authority of, the Board of Directors of Molycorp or any successor (the “Board”).
The Executive shall manage the affairs of Molycorp and its subsidiaries and have
the duties, responsibilities and authority of the principal executive officer of
Molycorp. The Executive shall perform such tasks commensurate with this position
as may from time to time be defined or assigned by the Board. The Executive
shall devote all business time, labour, skill, undivided attention and best
ability to the performance of the Executive’s duties hereunder in a manner that
will faithfully and diligently further the business and interests of Molycorp.
During the Employment Period, the Executive shall not directly or indirectly
pursue any other business activity without the prior written consent of the
Board, except as permitted under Section 7 of this Agreement.
3.    Compensation and Benefits.
(a)    The Employer will pay the Executive a base salary for services rendered
under this Agreement at a rate of not less than US$600,000 per year to be
converted to Canadian dollars, payable in accordance with Employer’s standard
payroll practices, subject to such payroll and

- 1 -

--------------------------------------------------------------------------------



withholding deductions as are required by law, together with any other such
deductions as may be authorized by the Executive and permitted by law. The
Executive shall be eligible for increases in base salary at the sole discretion
of Molycorp. The base salary rate in effect for the Executive from time to time
pursuant to this Section 3(a) is referred to herein as the Executive’s “Base
Salary”.
(b)    The Executive shall be entitled to participate in the employee benefit
plans offered to substantially all of the senior employees of the Employer from
time to time (a list of such plans as of the Effective Date (the “Current
Employee Benefit Plans”) is attached as Exhibit A to this Agreement); provided,
however, that any Molycorp or Employer contributions to any nonqualified
deferred compensation plan in which the Executive may participate are
discretionary and subject to annual approval by the Board. Molycorp and the
Employer shall not be required to establish any employee benefit plan or
continue any such Current Employee Benefit Plan, or take any action to cause the
Executive to be eligible for any such benefits on a basis more favorable than
that applicable to all of the Employer’s employees generally. If the Employer
amends or otherwise modifies, or terminates, any Current Employee Benefit Plan
during the Initial Term, any Extension Period or the Change in Control
Employment Period in a manner that materially and adversely affects the rights
of the Executive to receive benefits under such Current Employee Benefit Plan,
then, and only for the remainder of such Initial Term, Extension Period or
Change in Control Employment Period, as applicable, the Executive will be
entitled to receive from or on behalf of the Employer benefits substantially
comparable in scope and value to those to which the Executive was entitled under
such Current Employee Benefit Plan immediately prior to such amendment,
modification or termination.
(c)    The Executive shall be entitled to participate in Molycorp’s annual
incentive plan (the “AIP”) at a target level of not less than 100% of Base
Salary and in Molycorp’s long-term incentive program at a target level of not
less than 220% of Base Salary. In addition, the Executive shall be eligible for
such other bonus plans and long-term equity or cash incentive compensation plans
for officers and directors of Molycorp and any successor as the Board may
establish from time to time, which will be based on the achievement and
satisfaction of goals and objectives established by the Board. The rights of the
Executive under any such plans shall be in accordance with the terms and
conditions of such plans and any agreements or other documents evidencing equity
rights under such plans (as applicable, the “Executive Equity Plans”).
(d)    In addition to any Executive Equity Plans, the Executive shall be
eligible for such other equity incentive compensation plans that Molycorp and
any successor may establish from time to time for its employees. The rights of
the Executive under any such plans shall be in accordance with the terms and
conditions of such plans and any agreements or other documents evidencing equity
rights under such plans (as applicable, the “Employer Equity Plans”).
(e)    The Employer shall reimburse the Executive for all reasonable and actual
out-of-pocket costs and expenses, including reasonable travel and business
entertainment expenses, incurred by him in the course of performing his duties
under this Agreement, subject in all instances to the Employer’s reimbursement
policies and requirements applicable to all employees with respect to reporting
and documentation of such expenses, including, without limitation, the timely
submittal of receipts, invoices and documentation supporting all such costs and
expenses.

- 2 -

--------------------------------------------------------------------------------



(f)    The Executive shall be entitled to vacation commensurate with his
seniority based on his Start Date in accordance with the Employer’s plans,
policies, programs and practices as in effect from time to time, provided that
his vacation entitlement shall not be less than his current vacation entitlement
as of the Effective Date. The Executive will keep the Board apprised of dates
for planned vacation.
4.    Employment Period. The “Initial Term” shall be a period of time beginning
on the Effective Date and ending at the end of the day on March 31, 2017. On the
day immediately preceding the last day of the Initial Term (the “Renewal Date”),
and on each succeeding anniversary of the Renewal Date, the term of this
Agreement automatically shall be extended for an additional year (each, an
“Extension Period”) unless the Employer or the Executive shall have given the
other ninety (90) days’ written notice, prior to the end of the Initial Term or
any Extension Period, as applicable, that the term of this Agreement will not be
so extended; provided, however, that in the event of a Change of Control,
notwithstanding any notice provided by either the Employer or the Executive
pursuant to this sentence that the term of this Agreement will not be
automatically extended, the term of this Agreement automatically shall be
extended for a period of 24 months from the date of such Change of Control (the
“Change of Control Employment Period”), subject to any additional extension of
the term of this Agreement pursuant to the provisions of this Section 4.
Notwithstanding the foregoing, (a) the Employment Period shall terminate upon
the Executive’s resignation, death or permanent disability, and (b) the
Employment Period shall terminate upon the Employer’s termination of the
Executive’s employment at any time for Cause (as defined below) or without
Cause, subject in either case to the terms and conditions of this Agreement. The
Initial Term, together with any and all Extension Periods and, as applicable,
any Change of Control Employment Period, is referred to in this Agreement as the
“Employment Period”.
5.    Termination of Employment.
(a)    If, during the Employment Period, the Employer terminates the Executive’s
employment as a result of the Executive’s death or the Executive’s permanent
disability or for Cause (as defined below), then the Employer will pay the
Executive’s accrued Base Salary, benefits, perquisites and vacation, including
any accrued but unused vacation, up to and including the date of termination
(the “Accrued Benefits”), in a single lump sum within 30 days of such
termination. Thereafter, the Employer will have no further obligations to the
Executive under this Agreement.

    For purposes of this Agreement, “Cause” is defined as: (i) the Executive’s
willful misconduct or malfeasance relative to the Executive’s duties or the
Employer’s or Molycorp’s business; (ii) the Executive’s conviction of a crime
that either results in a sentence of imprisonment or involves theft,
embezzlement, dishonesty or breach of securities or financial laws or
regulations; or (iii) activities by the Executive (except as may be required by
law or Molycorp policy) that are materially injurious to Molycorp, its
affiliates or its or their reputation.
(b)    If during the Employment Period the Employer terminates the Executive’s
employment without Cause or if the Executive terminates his employment for Good
Reason (as defined below), and such termination does not occur within the Change
of Control Employment Period, then:

- 3 -

--------------------------------------------------------------------------------



(i)    the Employer shall pay to the Executive the Accrued Benefits, in a single
lump sum, within 30 days of the date of such termination (the “Date of
Termination”);
(ii)    the Employer shall continue to pay the Executive his Base Salary at the
Date of Termination for a period of time (up to a maximum of 24 months)
following the Date of Termination (the “Severance Period”) equal to (A) one
year, plus (B) one additional month for every full year of service with the
Employer, Molycorp and Neo Material Technologies Inc. since the Start Date,
pursuant to the Employer’s standard pay periods and practices; provided,
however, that Base Salary amounts due during the 60-day period following the
Date of Termination shall not be paid during such 60-day period but instead
shall be paid on the first payroll date after such 60-day period;
(iii)    the Employer shall provide for the payment to the Executive of one
times the Executive’s target bonus amount under the AIP for the year in which
the Date of Termination occurs in cash in a single lump sum on the first payroll
date following the 60th day following such Date of Termination;
(iv)    with respect to all outstanding but unearned or unvested equity awards
granted to the Executive prior to the Date of Termination under Molycorp’s
long-term incentive program, notwithstanding the provisions of any applicable
award agreement: (A) each of such time-based equity awards shall vest and become
nonforfeitable, and the Executive shall be entitled to such award, on a pro-rata
basis, meaning a percentage of each such award equal to the product of (1) 100
multiplied by (2) a fraction (in no case greater than 1), the numerator of which
is the number of days from the date of grant for such award through the end of
the Severance Period and the denominator of which is the total number of days in
the vesting period for such award; and (B) each of such performance-based equity
awards shall be earned by the Executive and become nonforfeitable, and the
Executive shall be entitled to such award, on a pro-rata basis, meaning a
percentage of each such award equal to the product of (1) the percentage of such
award that would have become vested based on actual performance if the Executive
had remained in the continuous employ of the Employer from the date of grant for
such award until the end of the applicable performance period multiplied by (2)
a fraction (in no case greater than 1), the numerator of which is the number of
days from the date of grant for such award through the end of the Severance
Period and the denominator of which is the total number of days in the
performance period for such award; and the Executive acknowledges and agrees
that he shall not be entitled to be granted any additional long-term incentive
program awards after the Date of Termination; and
(v)    except for any short-term and long-term disability insurance (which
ceases immediately effective on the Date of Termination or for such minimum
period thereafter as may be prescribed by the Employment Standards Act, 2000
(Ontario)), to the extent that the Employer may do so in compliance with its
plans and policies, the Employer shall continue during the Severance Period the
Executive’s benefits under the Current Employee Benefit Plans providing for
health and dental benefits and coverage. Notwithstanding the foregoing, if the
Employer cannot continue any particular health or dental benefit or coverage
pursuant

- 4 -

--------------------------------------------------------------------------------



to the terms of the relevant plan or policy (including without limitation all
disability insurance), then the Employer shall reimburse the Executive for the
actual cost of replacing such benefits with comparable benefits.
Any shares of Molycorp common stock deliverable pursuant to the terms of Section
5(b)(iv) shall be rounded down to the nearest whole share. If the Employer
terminates the Executive’s employment without Cause after the term of this
Agreement is not renewed by the Employer pursuant to the second sentence of
Section 4, or if the Employer gives notice that it does not intend to renew the
Initial Term or any Extension Period pursuant to the second sentence of Section
4 and then does not continue the Executive’s employment as CEO following such
Initial Term or Extension Period, as applicable (a “Non-Renewal Termination”),
then: (x) the severance benefits to which the Executive shall be entitled shall
be as set forth in the severance benefit plan of Molycorp or the Employer in
force and applicable with respect to the Executive at the time of such
Non-Renewal Termination (or, if greater, a lump sum severance payment in an
amount equal to 12 months of Base Salary); provided, however, that if there is
no severance benefit plan in place at the time of such Non-Renewal Termination
or the then-available severance benefits are reduced from those available on the
Effective Date (or during the Initial Term) under the severance benefit plan,
and assuming the Employer terminates the Executive’s employment without Cause or
determines not to renew the Initial Term or any Extension Period for any reason
(and the Employer then does not continue the Executive’s employment as CEO
following the Initial Term or Extension Period, as applicable, for any reason
other than for Cause), the Executive will be entitled to severance benefits no
less favorable than those otherwise provided for with respect to the Executive
under the severance benefit plan of Molycorp or the Employer on the Effective
Date (or during the Initial Term, or as otherwise described in this paragraph);
plus (y) with respect to all outstanding but unearned or unvested equity awards
granted to the Executive prior to the Non-Renewal Termination under Molycorp’s
long-term incentive program, notwithstanding the provisions of any applicable
award agreement: (A) each of such time-based equity awards shall vest and become
nonforfeitable, and the Executive shall be entitled to such award, on a pro-rata
basis, meaning a percentage of each such award equal to the product of (1) 100
multiplied by (2) a fraction (in no case greater than 1), the numerator of which
is the number of days from the date of grant for such award through the end of a
12-month period following the Non-Renewal Termination and the denominator of
which is the total number of days in the vesting period for such award; and (B)
each of such performance-based equity awards shall be earned by the Executive
and become nonforfeitable, and the Executive shall be entitled to such award, on
a pro-rata basis, meaning a percentage of each such award equal to the product
of (1) the percentage of such award that would have become vested based on
actual performance if the Executive had remained in the continuous employ of the
Employer from the date of grant for such award until the end of the applicable
performance period multiplied by (2) a fraction (in no case greater than 1), the
numerator of which is the number of days from the date of grant for such award
through the end of a 12-month period following the Non-Renewal Termination and
the denominator of which is the total number of days in the performance period
for such award; and the Executive acknowledges and agrees that he shall not be
entitled to be granted any additional long-term incentive program awards after
the Non-Renewal Termination. In addition, any shares of Molycorp common stock
deliverable pursuant to the terms of this paragraph shall be rounded down to the
nearest whole share.

- 5 -

--------------------------------------------------------------------------------



It is expressly understood that the Employer’s obligations under this Section
5(b) (other than payment of the Accrued Benefits) shall cease in the event the
Executive breaches any of the agreements in Sections 6 and 7 of this Agreement
in any material respect and does not cure such breach (but only if such cure is
reasonably possible) within 30 days following receipt of written notice of such
breach from the Employer, specifying in reasonable detail the nature of such
breach. Notwithstanding anything herein to the contrary, the Employer shall not
be obligated to make any payments or provide any benefit under this Section 5(b)
(other than payment of the Accrued Benefits) unless prior to the 60th day
following the termination without Cause or termination for Good Reason described
in the first sentence of this Section 5(b), or the Non-Renewal Termination, the
Executive executes a release of all current or future claims, known or unknown,
arising on or before the date of the release, against the Employer and Molycorp
and its subsidiaries and the directors, officers, employees and affiliates of
any of them, in a form as reasonably required by the Employer. All payments
under Sections 5(b)(ii), (iii), (iv) and (v) shall be deemed severance pay and
not wages.
For purposes of this Agreement, “Good Reason” is defined as: the Executive’s
termination of his employment with the Employer as a result of (1) any
materially adverse change in the Executive’s title, or any material diminution
in the Executive’s authority, duties or responsibilities, unless otherwise
agreed to in writing by the Executive; (2) a relocation of the Executive’s
principal office, currently located at Suite 1740, 121 King Street West,
Toronto, Ontario, Canada, to a location that is in excess of 50 miles from its
location as of the Effective Date unless otherwise agreed to by the Executive;
or (3) any material decrease in the amount of the Executive’s Base Salary or AIP
award opportunities, unless otherwise agreed to in writing by the Executive.
Notwithstanding the foregoing, no termination of employment by the Executive
will constitute a termination for Good Reason unless (I) the Executive gives
notice (the “Good Reason Notice”) to the Employer within 60 days after the
occurrence of an event that constitutes Good Reason, which Good Reason Notice
shall set forth and describe in reasonable detail such event, and (II) the
Employer does not remedy such event within 30 days after the date of the
Employer’s timely receipt of the Good Reason Notice (the “Good Reason Notice
Period”). The Executive’s employment with the Employer automatically shall
terminate on the fifth day after the end of the Good Reason Notice Period if the
Employer has not timely remedied an event that constitutes Good Reason that was
properly set forth and described in a timely Good Reason Notice.
(c)    If, during a Change of Control Employment Period, the Employer terminates
the Executive’s employment without Cause or if the Executive terminates his
employment for Good Reason, then:
(i)    the Employer shall pay to the Executive the Accrued Benefits, in a single
lump sum, within 30 days of such termination;
(ii)    if (A) the Change of Control constitutes a “change in the ownership or
effective control of [Molycorp], or in the ownership of a substantial portion of
the assets of [Molycorp],” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and the regulations thereunder (a
“409A Change in Control”), the Employer shall make a lump sum payment to the
Executive in an amount equal to two

- 6 -

--------------------------------------------------------------------------------



times his Base Salary at the time of such termination on the first payroll date
following the 60th day following such termination, or (B) the Change of Control
does not constitute a 409A Change in Control, the Employer shall (1) continue to
pay the Executive his Base Salary at the time of such termination for the period
of time determined pursuant to Section 5(b)(ii) pursuant to the Employer’s
standard pay periods and practices; provided, however, that Base Salary amounts
due during the 60-day period following such termination shall not be paid during
such 60-day period but instead shall be paid in a lump sum on the first payroll
date after such 60-day period and (2) make a lump sum payment to the Executive
in an amount equal to the difference between (I) two times his Base Salary at
the time of such termination and (II) the amount paid under Section
5(c)(ii)(B)(1), on the first payroll date following the 60th day following such
termination;
(iii)    the Employer shall provide for the payment to the Executive of two
times the Executive’s target bonus amount under Molycorp’s AIP for the year in
which the termination occurs in cash in a single lump sum on the first payroll
date following the 60th day following such termination;
(iv)    all equity awards previously granted to the Executive will be subject to
the terms and conditions of such awards under the Employer Equity Plans and
award agreements applicable to such awards; and
(v)    except for any short-term and long-term disability insurance (which
ceases immediately effective on such termination or for such minimum period
thereafter as may be prescribed by the Employment Standards Act, 2000
(Ontario)), to the extent that the Employer may do so in compliance with its
plans and policies, the Employer shall continue for two years following such
termination the Executive’s benefits under the Current Employee Benefit Plans
that provide for health and dental coverage and benefits. Notwithstanding the
foregoing, if the Employer cannot continue any particular health or dental
benefit or coverage pursuant to the terms of the relevant plan or policy
(including without limitation all disability insurance), then the Employer shall
reimburse the Executive for the actual cost of replacing such benefits with
comparable benefits.
It is expressly understood that the Employer’s obligations under this Section
5(c) (other than payment of the Accrued Benefits) shall cease in the event the
Executive breaches any of the agreements in Sections 6 and 7 of this Agreement
in any material respect and does not cure such breach (but only if such cure is
reasonably possible) within 30 days following receipt of written notice of such
breach from the Employer, specifying in reasonable detail the nature of such
breach. Notwithstanding anything herein to the contrary, the Employer shall not
be obligated to make any payments or provide any benefits under this Section
5(c) (other than payment of the Accrued Benefits) unless (x) prior to the 60th
day following the termination without Cause or termination for Good Reason
described in the first sentence of this Section 5(c), the Executive executes a
release of all current or future claims, known or unknown, arising on or before
the date of the release, against the Employer and Molycorp and its subsidiaries
and the directors, officers, employees and affiliates of any of them, in a form
as reasonably required by the Employer, and (y) any applicable revocation period
for such release has expired during such 60-day period without the Executive

- 7 -

--------------------------------------------------------------------------------



revoking such release. All payments under Sections 5(c)(ii), (iii) and (v) shall
be deemed severance pay and not wages.
(d)    If, during the Employment Period, the Executive terminates his employment
for any reason other than Good Reason, the Employer shall pay to the Executive
the Accrued Benefits, in a single lump sum, within 30 days of such termination.
Thereafter, the Employer will have no further obligations to the Executive under
this Agreement. The Executive may resign upon not less than 60 days’ prior
written notice to the Employer, for any reason or no reason.
6.    Confidential Information; Discoveries and Inventions; Work Made for Hire.
(a)    The Executive will keep in strict confidence, and will not, directly or
indirectly, at any time, during or after the Executive’s employment with the
Employer, disclose, furnish, disseminate, make available or, except in the
course of performing the Executive’s duties of employment, use any trade secrets
or confidential business and technical information of Molycorp or the Employer
or their customers or vendors, without limitation as to when or how the
Executive may have acquired such information. Such confidential information
shall include, without limitation, Molycorp and the Employer’s unique selling,
manufacturing and servicing methods and business techniques, training, service
and business manuals, promotional materials, training courses and other training
and instructional materials, vendor and product information, customer and
prospective customer lists, other customer and prospective customer information
and other business information. The Executive specifically acknowledges that all
such confidential information, whether reduced to writing, maintained on any
form of electronic media, or maintained in the mind or memory of the Executive
and whether compiled by Molycorp, the Employer, and/or the Executive, derives
independent economic value from not being readily known to or ascertainable by
proper means by others who can obtain economic value from its disclosure or use,
that reasonable efforts have been made by Molycorp or the Employer to maintain
the secrecy of such information, that such information is the sole property of
Molycorp or the Employer and that any retention and use of such information by
the Executive during the Executive’s employment with the Employer (except in the
course of performing the Executive’s duties and obligations to Molycorp or the
Employer) or after the termination of the Executive’s employment shall
constitute a misappropriation of Molycorp and the Employer’s trade secrets.
(b)    The Executive agrees that upon termination of the Executive’s employment
with the Employer, for any reason, the Executive shall return to Molycorp or the
Employer, in good condition, all property of Molycorp or the Employer, including
without limitation, the originals and all copies of any materials which contain,
reflect, summarize, describe, analyze or refer or relate to any items of
information listed in Section 6(a) of this Agreement. In the event that such
items are not so returned, the Employer will have the right to charge the
Executive for all reasonable damages, costs, attorneys’ fees and other expenses
incurred in searching for, taking, removing and/or recovering such property.
(c)    The Executive agrees that upon conception and/or development of any idea,
discovery, invention, improvement, software, writing or other material or design
that: (i) relates to the business of Molycorp or the Employer, or (ii) relates
to Molycorp and the Employer’s actual or demonstrably anticipated research or
development, or (iii) results from any work performed by the

- 8 -

--------------------------------------------------------------------------------



Executive for Molycorp or the Employer, the Executive will assign to Molycorp or
the Employer the entire right, title and interest in and to any such idea,
discovery, invention, improvement, software, writing or other material or
design. The Executive has no obligation to assign any idea, discovery,
invention, improvement, software, writing or other material or design that the
Executive conceives and/or develops entirely on the Executive’s own time without
using Molycorp or the Employer’s equipment, supplies, facilities, or trade
secret information unless the idea, discovery, invention, improvement, software,
writing or other material or design either: (x) relates to the business of
Molycorp or the Employer, or (y) relates to Molycorp or the Employer’s actual or
demonstrably anticipated research or development, or (z) results from any work
performed by the Executive for Molycorp or the Employer. The Executive agrees
that any idea, discovery, invention, improvement, software, writing or other
material or design that relates to the business of Molycorp or the Employer or
relates to Molycorp or the Employer’s actual or demonstrably anticipated
research or development which is conceived or suggested by the Executive, either
solely or jointly with others, within one year following termination of the
Executive’s employment under this Agreement or any successor agreements shall be
presumed to have been so made, conceived or suggested in the course of such
employment with the use of Molycorp or the Employer’s equipment, supplies,
facilities, and/or trade secrets.
(d)    In order to determine the rights of the Executive and Molycorp or the
Employer in any idea, discovery, invention, improvement, software, writing or
other material, and to insure the protection of the same, the Executive agrees
that during the Executive’s employment, and for one year after termination of
the Executive’s employment under this Agreement or any successor agreements the
Executive will disclose immediately and fully to Molycorp and the Employer any
idea, discovery, invention, improvement, software, writing or other material or
design conceived, made or developed by the Executive solely or jointly with
others. Molycorp and the Employer agrees to keep any such disclosures
confidential. The Executive also agrees to record descriptions of all work in
the manner directed by Molycorp or the Employer and agrees that all such records
and copies, samples and experimental materials will be the exclusive property of
Molycorp or the Employer. The Executive agrees that at the request of and
without charge to Molycorp or the Employer, but at Molycorp or the Employer’s
expense, the Executive will execute a written assignment of the idea, discovery,
invention, improvement, software, writing or other material or design to
Molycorp or the Employer and will assign to Molycorp or the Employer any
application for letters patent or for trademark registration made thereon, and
to any common-law or statutory copyright therein; and that the Executive will do
whatever may be necessary or desirable to enable Molycorp or the Employer to
secure any patent, trademark, copyright, or other property right therein in the
United States and in any foreign country, and any division, renewal,
continuation, or continuation in part thereof, or for any reissue of any patent
issued thereon. In the event Molycorp or the Employer is unable, after
reasonable effort, and in any event after 10 business days, to secure the
Executive’s signature on a written assignment to Molycorp or the Employer of any
application for letters patent or to any common-law or statutory copyright or
other property right therein, whether because of the Executive’s physical or
mental incapacity or for any other reason whatsoever, the Executive irrevocably
designates and appoints the General Counsel or Corporate Secretary (or
comparable officer) of Molycorp as the Executive’s attorney-in-fact to act on
the Executive’s behalf to execute and file any such application and to do all
other lawfully permitted acts to further the prosecution and issuance of such
letters patent, copyright or trademark.

- 9 -

--------------------------------------------------------------------------------



(e)    The Executive acknowledges that, to the extent permitted by law, all work
papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefor, prototypes and other materials (hereinafter, “items”),
including without limitation, any and all such items generated and maintained on
any form of electronic media, generated by the Executive during the Executive’s
employment with the Employer shall be considered a “work made for hire” and that
ownership of any and all copyrights in any and all such items shall belong to
Molycorp. The item will recognize Molycorp as the copyright owner, will contain
all proper copyright notices, e.g., “(creation date) Molycorp, Inc., All Rights
Reserved,” and will be in condition to be registered or otherwise placed in
compliance with registration or other statutory requirements throughout the
world.
7.    Non-Competition; Non-Solicitation.
(a)    The Executive hereby acknowledges and agrees that in the performance of
the Executive’s duties to Molycorp during the Employment Period the Executive
will be brought into frequent contact with existing and potential customers of
Molycorp throughout the world. The Executive further understands and agrees that
the foregoing makes it necessary for the protection of Molycorp’s business that
the Executive not compete with Molycorp during his employment with the Employer
and not compete with Molycorp for a reasonable period thereafter, as further
provided in this Section 7.
(b)    While employed by the Employer, the Executive will not compete with
Molycorp anywhere in the world. In accordance with this restriction, but without
limiting its terms, while employed by the Employer, the Executive will not: (i)
enter into or engage in any business which competes with the business of
Molycorp; (ii) solicit customers, business, patronage or orders for, or sell,
any products or services in competition with, or for any business that competes
with, the business of Molycorp; (iii) divert, entice or otherwise take away any
customers, business, patronage or orders of Molycorp, or attempt to do so; or
(iv) promote or assist, financially or otherwise, any person, firm, association,
partnership, corporation or other entity engaged in any business which competes
with the business of Molycorp.
(c)    For a period of one year following the termination of the Executive’s
employment, the Executive will not: (i) enter into or engage in any Competitive
Conduct within the Restricted Territory; (ii) solicit customers, business,
patronage or orders for, or sell, any products and services in competition with,
or for any business, wherever located, that competes with, the business of
Molycorp within the Restricted Territory; (iii) divert, entice or otherwise take
away any customers, business, patronage or orders of Molycorp within the
Restricted Territory, or attempt to do so; or (iv) promote or assist,
financially or otherwise, any person, firm, association, partnership,
corporation or other entity engaged in any business which competes with the
business of Molycorp within the Restricted Territory.
For purposes of this Section 7(c), “Restricted Territory” means: (v) the
geographic area(s) within a one hundred-mile radius of any and all locations of
Molycorp in or from which the Executive worked, to which the Executive was
assigned or had any responsibility (either direct or supervisory) at the time of
termination of the Executive’s employment and at any time during the one-year
period prior to such termination; (w) the United Kingdom; Japan; South Korea;
Estonia; Germany;

- 10 -

--------------------------------------------------------------------------------



Singapore; China; Australia; the states of Colorado, California, Utah and
Oklahoma within the United States; and province of Ontario within Canada; and
(x) all of the specific customer accounts, whether within or outside of the
geographic area described in (v) and (w) above, with which the Executive had any
contact or for which the Executive had any responsibility (either direct or
supervisory) at the time of termination of the Executive’s employment and at any
time during the one-year period prior to such termination.
For purposes of this Section 7(c), “Competitive Conduct” is: (y) owning,
managing, operating, controlling, being employed by, participating in, engaging
in, rendering any services for, assisting, having more than a five percent
ownership interest in, permitting the Executive’s name to be used in connection
with, or being materially connected in any manner with the ownership,
management, operation, or control of any Competitor of Molycorp or its
affiliates; and (z) materially assisting any Competitor to compete or prepare to
compete with Molycorp or its affiliates in any of Molycorp’s or its affiliate’s
existing or prospective businesses or activities during the Executive’s
employment with the Employer or at the time of the Executive’s termination of
employment with the Employer. For purposes of this paragraph, a “Competitor” is
any person or entity that engages in the production of rare earth products,
including, without limitation, rare earth oxides, metals, alloys and magnets.
(d)    For purposes of Sections 7(b) and 7(c) of this Agreement, the Executive
will be in violation thereof if the Executive engages in any or all of the
activities set forth therein directly as an individual on the Executive’s own
account, or indirectly as a partner, joint venturer, employee, agent,
salesperson, consultant, officer and/or director of any firm, association,
partnership, corporation or other entity, or as a stockholder of any corporation
in which the Executive or the Executive’s spouse, child or parent owns, directly
or indirectly, individually or in the aggregate, more than five percent of the
outstanding stock.
(e)    For purposes of Sections 6 and 7 of this Agreement, Molycorp shall
include any and all direct and indirect subsidiary, parent, affiliated, or
related companies of Molycorp for which the Executive worked or had
responsibility at the time of termination of the Executive’s employment and at
any time during the one-year period prior to such termination. If it shall be
judicially determined that the Executive has violated Section 7 of this
Agreement, then the period applicable to each obligation that the Executive
shall have been determined to have violated shall automatically be extended by a
period of time equal in length to the period during which such violation(s)
occurred.
(f)    The Executive will not directly or indirectly at any time during the
period of the Executive’s employment or for one year thereafter attempt to
disrupt, damage, impair or interfere with Molycorp’s business by hiring any of
Molycorp’s employees or soliciting any of them to resign from their employment
by Molycorp, or by disrupting the relationship between Molycorp and any of its
consultants, agents, representatives or vendors. The Executive acknowledges that
this covenant is necessary to enable Molycorp to maintain a stable workforce and
remain in business.

- 11 -

--------------------------------------------------------------------------------



8.    Communication of Contents of Agreement. While employed by the Employer and
for two years thereafter, the Executive will communicate the contents of
Sections 6 and 7 of this Agreement to any person, firm, association,
partnership, corporation or other entity that the Executive intends to be
employed by, associated with, or represent.
9.    No Conflicts. The Executive represents and warrants that the Executive is
not presently subject to any agreement with a competitor or potential competitor
of the Employer, or to any other contract, oral or written, that could restrict
or prevent the Executive from entering into this Agreement or performing his
duties in full accord with this Agreement.
10.    Executive Representations and Warranties. The Executive hereby represents
and warrants to the Employer that:
(a)    the execution, delivery and performance of this Agreement by the
Executive does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which the Executive is a
party, or any judgment, order or decree to which the Executive is subject;
(b)    the Executive is not a party to or bound by any employment agreement,
consulting agreement, non-compete agreement, confidentiality agreement,
non-disclosure agreement or similar agreement with any other person or entity;
(c)    the Executive has read through the entirety of this Agreement, and prior
to signing it, the Executive has been advised by independent legal counsel; and
(d)    upon the execution and delivery of this Agreement by the Employer and the
Executive, this Agreement will be a valid and binding obligation of the
Executive, enforceable in accordance with its terms.
11.    Acknowledgments. The Executive acknowledges that the Executive is an
executive and management level employee as referenced in, and governed by,
C.R.S. 8-2-113(2)(d). The Executive further acknowledges that the covenants
contained in Section 6 are necessary to protect, and reasonably related to the
protection of, the Employer’s trade secrets, to which the Executive will be
exposed and with which the Executive will be entrusted.
12.    Equitable Remedies. The services to be rendered by the Executive and the
confidential information entrusted to the Executive as a result of the
Executive’s employment by the Employer are of a unique and special character,
and any breach of Sections 6 and 7 will cause the Employer immediate and
irreparable injury and damage, for which monetary relief would be inadequate or
difficult to quantify. The Employer will be entitled to, in addition to all
other remedies available to it, injunctive relief and specific performance to
prevent a breach and to secure the enforcement of Sections 6 and 7. Injunctive
relief may be granted immediately upon the commencement of any such action.
13.    Taxes. The Employer may withhold from any amounts payable under this
Agreement all federal, state, provincial, city or other taxes as the Employer is
required to withhold pursuant to

- 12 -

--------------------------------------------------------------------------------



any applicable law, regulation or ruling. Notwithstanding any other provision of
this Agreement, the Employer shall not be obligated to guarantee any particular
tax result for the Executive with respect to any payment provided to the
Executive hereunder, and the Executive shall be responsible for any taxes
imposed on the Executive with respect to any such payment.
14.    Entire Agreement; Amendments. This Agreement constitutes the entire
understanding between the Parties with respect to the subject matter and
supersedes, terminates, and replaces any prior or contemporaneous understandings
or agreements. This Agreement may be amended, supplemented, waived, or
terminated only by a written instrument duly executed by the Parties.
15.    Headings. The headings in this Agreement are for convenience of reference
only and shall not affect its interpretation. Attachment A to this Agreement
contains certain defined terms used in this Agreement.
16.    Severability. The covenants in this Agreement shall be construed as
independent of one another, and as obligations distinct from one another and any
other contract between the Executive and the Employer. If any provision of this
Agreement is held illegal, invalid, or unenforceable, such illegality,
invalidity, or unenforceability shall not affect any other provisions hereof. It
is the intention of the Parties that in the event any provision is held illegal,
invalid or unenforceable, that such provision be limited so as to effect the
intent of the Parties to the fullest extent permitted by applicable law. Any
claim by the Executive against the Employer shall not constitute a defense to
enforcement by the Employer of this Agreement.
17.    Survival. The Parties agree that any provisions of this Agreement which,
by their terms, are intended to survive the termination of this Agreement shall
so survive. Without limiting the generality of the foregoing, the Parties
specifically agree that the provisions of Sections 3(c), 3(d), 3(e), 5, 6, 7, 8,
12, 13, 18, 19, 20, 21, 22 and 23, and this Section 17, are independent of, and
survive after the termination of, the other portions of this Agreement.
18.    Notices. All notices, demands, waivers, consents, approvals, or other
communications required hereunder shall be in writing and shall be deemed to
have been given if delivered personally, if sent by telegram, telex or facsimile
with confirmation of receipt, if sent by certified or registered mail, postage
prepaid, return receipt requested, or if sent by same day or overnight courier
service to the following addresses:
If to the Employer, to:
Molycorp, Inc.
5619 Denver Tech Center Parkway
Suite 1000
Greenwood Village, Colorado 80111
Tel: 303-843-8040
Fax: 303-843-8082
If to the Executive, to:

- 13 -

--------------------------------------------------------------------------------



his last address on record for the Executive as contained in the Executive’s
personnel file, or as otherwise provided to the Employer by the Executive.


Notice of any change in any such address shall also be given in the manner set
forth above. Whenever the giving of notice is required, the giving of such
notice may be waived by the Party entitled to receive such notice.
19.    Waiver. The failure of any Party to insist upon strict performance of any
of the terms or conditions of this Agreement shall not constitute a waiver of
any of such Party’s rights hereunder.
20.    Assignment. Other than as provided below, neither Party may assign any
rights or delegate any of obligations hereunder without the prior written
consent of the other Party, and such purported assignment or delegation shall be
void; provided that the Employer may assign the Agreement to any entity that
purchases the stock or assets of the Employer or any affiliate. This Agreement
binds, inures to the benefit of, and is enforceable by the successors and
permitted assigns of the Parties and does not confer any rights on any other
persons or entities.
21.    No Mitigation. The Executive shall not be required to mitigate the amount
of any payments or benefits provided for under Section 5 of this Agreement by
seeking other employment or otherwise, and any such payments or benefits will
not be reduced solely because such other employment is obtained.
22.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein, except for any conflict-of-law principle that might require
the application of the laws of another jurisdiction.
23.    Choice of Forum. Any dispute arising from or relating to this Agreement
shall be resolved in the provincial courts of the Province of Ontario.
************************************
remainder of this page intentionally blank
*************************************

- 14 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates below:
EMPLOYER                        EXECUTIVE


MOLYCORP MINERALS CANADA ULC






By:      /s/ Kevin W. Johnson                 /s/ Geoffrey R. Bedford        
    Kevin W. Johnson                    Geoffrey R. Bedford
    Executive Vice President and General        
    Counsel


Date:    December 1, 2013                Date:    December 2, 2013            





- 15 -

--------------------------------------------------------------------------------



Attachment A


For purposes of this Agreement:


1.    “Change of Control” means the occurrence of any of the following events:
i.
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of Molycorp, Inc. where such acquisition causes such Person
to own more than 50% of the combined voting power of the then outstanding voting
securities of Molycorp, Inc. entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not be
deemed to result in a Change of Control: (A) any acquisition directly from
Molycorp, Inc. that is approved by the Incumbent Board (as defined in subsection
(ii) below), (B) any acquisition by Molycorp, Inc., (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Molycorp,
Inc. or any corporation controlled by Molycorp, Inc. or (D) any acquisition by
any corporation pursuant to a transaction that complies with clauses (A), (B)
and (C) of subsection (iii) below; provided, further, that if any Person’s
beneficial ownership of the Outstanding Company Voting Securities exceeds 50% as
a result of a transaction described in clause (A) or (B) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
Molycorp, Inc., such subsequent acquisition shall be treated as an acquisition
that causes such Person to own more than 50% of the Outstanding Company Voting
Securities; and provided, further, that if at least a majority of the members of
the Incumbent Board determines in good faith that a Person has acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the Outstanding Company Voting Securities
inadvertently, and such Person divests as promptly as practicable a sufficient
number of shares so that such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) less than or equal to 50% of the
Outstanding Company Voting Securities, then no Change of Control shall have
occurred as a result of such Person’s acquisition;

ii.
individuals who, as of the Effective Date, constituted the Board of Directors of
Molycorp, Inc. (the “Incumbent Board” as modified by this subsection (ii)) cease
for any reason to constitute at least a majority of the Board of Directors of
Molycorp, Inc.; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
Molycorp, Inc.’s stockholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board (either by specific vote or by
approval of the proxy statement of Molycorp, Inc. in which such person is named
as a nominee for director, without objection to such nomination) shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect


- 16 -

--------------------------------------------------------------------------------



to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors of Molycorp, Inc.;
iii.
the consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Molycorp, Inc. or the
acquisition of assets of another corporation or other transaction (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
(A) the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns Molycorp, Inc. or all or
substantially all of Molycorp, Inc.’s assets either directly or through one or
more subsidiaries), (B) no Person (excluding any employee benefit plan (or
related trust) of Molycorp, Inc., Molycorp, Inc. or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, more than
50% of the combined voting power of the then outstanding securities entitled to
vote generally in the election of directors of the entity resulting from such
Business Combination and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board of Directors of Molycorp, Inc.,
providing for such Business Combination; or

iv.
approval by the stockholders of Molycorp, Inc. of a complete liquidation or
dissolution of Molycorp, Inc. except pursuant to a Business Combination that
complies with clauses (A), (B) and (C) of subsection (iii) above.

2.    “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
and in effect from time to time, and any successor statute.

- 17 -

--------------------------------------------------------------------------------





Exhibit A


Benefit Summary - Long Term Disability Insurance


Carrier    -    Cigna Life Insurance
Life Insurance Company of North America
LTD Policy No. SGD602804


Monthly Benefit
The least of Items 1, 2 or 3 below:
1. 66.6667% of the first $3,500 of pretax monthly earnings plus 50% of the next
$15,334 of pretax monthly earnings, less 100% of direct deductible sources of
income;


2. if the monthly benefit is taxable, 85% of pretax monthly earnings, less 100%
of direct and indirect deductible sources of income; or


if the monthly benefit is nontaxable, 85% of post-tax monthly earnings, less
100% of direct and indirect deductible sources of income;


3. $10,000, the maximum monthly benefit.
Your payment may be reduced by disability earnings. Some disabilities may not be
covered or may have limited coverage under this plan.






Elimination Period


The later of:
-    120 days; or
-    the date your accumulated sick leave or salary continuation payments end,
if applicable. Benefits begin the day after the elimination period is completed.


Maximum Period of Payment




Age at Disability
Maximum Period of Payment
Less than age 64
To age 65, but not less than 1 year
64 but less than 65
1 year



Supplemental Long Term Disability Insurance






Carrier    -    RBC Life Insurance Company
LTD Policy No. N54337



- 18 -

--------------------------------------------------------------------------------



Providing for an additional monthly benefit of $6,650


Benefit Summary - Group Health Insurance


Carrier    -    Manulife Financial
Policy No. 97862 – Executive Class


Employee Life Insurance






Benefit Amount    -    1 times Basic Salary, to a maximum of $300,000


Termination Age    -    your benefit amount reduces by 50% at age 65 and
terminates at age 70 or retirement, whichever is earlier.


Dependent Life Insurance






Benefit Amount    -    $10,000 spouse; $5,000 each dependent child Termination
Age    -    employee's age 70 or retirement, whichever is earlier. Accidental
Death and Dismemberment


Benefit Amount    -    1 times Basic Salary, to a maximum of $300,000


Termination Age    -    your benefit amount reduces by 50% at age 65 and
terminates at age 70 or retirement, whichever is earlier.


Extended Health Care






The Benefit
Overall Benefit Maximum - Unlimited


Deductible    -    Nil


Drug Deductible    -    10% of the total cost of each prescription


Benefit Percentage (Co-insurance) –
100% for – Drugs – Hospital Care – Medical Services & Supplies – Professional
Services –
Vision


Termination Age    -    employee's age 70 or retirement, whichever is earlier

- 19 -

--------------------------------------------------------------------------------





Direct Drugs – Plan 3


Charges incurred for the following expenses are payable when prescribed in
writing by a physician or dentist and dispensed by a licensed pharmacist.
•
Drugs or medicines for the treatment of an illness or injury, which by law or
convention require the written prescription of a physician or dentist

•    Oral contraceptives
•    Injectable medications
•    Life-sustaining drugs
•
Diabetic supplies (excluding cotton swabs, rubbing alcohol, automatic jet
injectors and similar equipment)

•    Preventive vaccines and medicines (oral or injected) No coverage for /
excludes:
•    Sexual dysfunction drugs
•
Drugs, which are intended to be administered in a hospital on an in-patient or
out-patient basis and are not intended for a patient's use at home

•
Cotton swabs, rubbing alcohol automatic jet injectors and similar equipment used
in the treatment of diabetes

•    Charges to administer serums, vaccines & injectable drugs
•    Experimental or investigational drugs not approved or broadly accepted and
recognized
by the Canadian medical profession as an effective, appropriate and essential
treatment of a sickness or injury, in accordance with Canadian medical standards
•    Natural health products (products with a NPN)


- Drug Maximum


Fertility drugs - $15,000 per lifetime
Anti-smoking drugs -    $300 per lifetime
All other covered drug expenses – Unlimited




Vision Care


•    Eye exams, once per 2 calendar year(s)
•
$250 per 2 calendar year(s) for prescription glasses, elective contact lenses,
repairs and elective laser vision correction procedures

•
If contact lenses are required to treat a severe condition, or if vision in the
better eye can be improved to a 20/40 level with contact lenses but not with
glasses, the maximum payable will be $200 during any 2 calendar year(s)

•    Visual training, to a maximum of $200 per lifetime


Professional Services


Services provided by the following licensed practitioners:

- 20 -

--------------------------------------------------------------------------------



•    Chiropractor - $500 per calendar year(s)
•    Osteopath - $500 per calendar year(s)


•    Podiatrist/Chiropodist - $500 per calendar year(s)
•    Massage Therapist - $500 per calendar year(s)
•    Naturopath - $500 per calendar year(s)
•    Speech Therapist - $500 per calendar year(s)
•    Physiotherapist - $500 per calendar year(s)
•    Psychologist - $500 per calendar year(s)
•    Acupuncturist - $500 per calendar year(s)




Dental Care






The Benefit
Deductible    -    Nil


Dental Fee Guide -    Current Fee Guide for General Practitioners for your
Province of
Residence


Benefit Percentage (Co-insurance) –


80% for Level I – Basic Services
80% for Level II – Supplementary Basic Services
50% for Level III – Dentures
50% for Level IV – Major Restorative Services
50% for Level V - Orthodontics


Benefit Maximums


Combined maximum of $2,500 per calendar year for Levels I through IV Lifetime
maximum of $2,000 for Level V


Termination Age – employee's age 70 or retirement, whichever is earlier



- 21 -